IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 82PA15-2

                              Filed 3 November 2017

IN THE MATTER OF: A.E.C.



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an order of the

Court of Appeals entered on 24 October 2016 dismissing an appeal from orders signed

on 2 February 2016 by Judge Edward A. Pone in District Court, Cumberland County.

Heard in the Supreme Court on 11 October 2017.


      Elizabeth Kennedy-Gurnee, Christopher L. Carr, and James D. Dill for
      Cumberland County Department of Social Services, petitioner-appellant.

      Beth A. Hall, Attorney Advocate for appellee Guardian ad Litem.

      Joyce L. Terres, Assistant Appellate Defender, for respondent-appellee-father.


      PER CURIAM.


      CERTIORARI IMPROVIDENTLY ALLOWED.